Case 3:18-cr-00356-S Document 251 Filed 09/11/20 Pagei1of2 PagelD 2788

United States District Court

NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

UNITED STATES OF AMERICA

Vv. CASE NO. 3:18-CR-00356-S

THOMAS D. SELGAS (1)
JOHN O. GREEN (3)

CO 0G GOD UGa to GO

AMENDED SENTENCING SCHEDULING ORDER

The Court grants the Government’s Unopposed Mation to Continue the Sentencing Date
[ECF No. 250] and reschedules the sentencing hearing for February 2, 2021, at 10:00 a.m.
Written statements either adopting or objecting to the Presentence Investigation Report’s (“PSR”)
findings and conclusions must be filed on or before December 8, 2020. If any party filed timely
written objections to the PSR, the Probation Office must file its addendum to the PSR addressing
such objections on or before December 22, 2020.

Unless otherwise specified herein, objections and motions, if any, must be filed on or
before January 7, 2021. Any response in opposition to such a motion must be filed on or
before January 14, 2021.

All written materials submitted for consideration, including, but not limited to,
sentencing memoranda, letters of support, and/or other items, must be filed on or before
January 21, 2021,

In any case in which 18 U.S.C. §§ 3663-64 apply, no later than five (5) days from the date
of this Order, the attorney for the Government must provide to the probation officer all information
that the officer needs to comply with crime victim restitution requirements.

If during the Presentence Investigation Report (“PSR”) investigation, it is determined that

Texas Youth Commission (“TYC”) records are needed, the Court orders the TYC to release these

 

 

 
Case 3:18-cr-00356-S Document 251 Filed 09/11/20 Page 2of2 PagelD 2789

records to the probation officer assigned to prepare the PSR, acting in the performance of the
officer’s official duties pursuant to Federal Rule of Criminal Procedure 32. The specific records
that are to be released include documents pertaining to Defendant’s social history, court disposition
records, substance abuse treatment records, psychological evaluations, other mental health
treatment records, educational records, general health records, adjustment while incarcerated
records, and release dates from the TYC. Counsel should direct any questions regarding this Order

to Adam Bourgeois, Courtroom Deputy, at 214-753-2291,

SO ORDERED.

Signed September 11, 2020.

  

 

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 
